DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are currently pending.
Claims 7, 8, 10, and 13 have been previously withdrawn.
Claims 1 and 2 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.

Status of Rejections Pending since the Office Action of 14 June 2022
All the 103 rejections over Adachi in view of Kim are withdrawn in view of Applicant’s amendment. However, upon further considerations, new grounds of rejection is set forth below as necessitated by Applicant’s amendment.
Upon further consideration, claims 9 and 14 that were previously indicated as containing allowable subject matter, are also rejected under the new grounds of rejection as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 9, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al., U.S. Publication No. 2013/0302660 A1 in view of Adachi, U.S. Publication No. 2014/0011056
Regarding claim 1,  Shiraishi et al. teaches a battery device (RB, Fig.1-6) comprising:
A battery (3; Fig.2 and 5; [0025]);
A circuit board (25; Fig.4-5), corresponding to the claimed “circuit substrate”, electrically connected to the battery 3 [0038];
A switch (22; Fig.4-5, [0040]) configured to control input an output of electric power to and from the battery [0033-0037], the switch 22 being arranged in the battery device such that an empty space gap is present between the switch 22 and the circuit substrate 25 (see annotated drawing below);
A heat diffusing member (28; Fig.4), corresponding to the claimed “heat radiator”, made of a material having thermal conductivity and being in contact directly with an exterior part of the switch 22 so that heat of the switch transfers to the heat radiator 28 [0041]; and a heat tranfer path that transfer heat from the exterior part of the switch through the heat radiator to a lid (2; Fig.4), corresponding to the claimed “base” of a base case housing the battery [0041], wherein the circuit substrate 25 is fixed to a member (26, 27; Fig.4) which is separated from the heat radiator 28 and branches and extends from the base 2 [0039].

    PNG
    media_image1.png
    352
    735
    media_image1.png
    Greyscale

Shiraishi does not explicitly teach that the heat radiator 28 being in contact with an exterior part of the switch 22 through a heat conductor.
However, in the same field of endeavor, Adachi teaches a substantially similar battery device comprising a battery (11; Fig.6, [0047]), a control board (12; Fig.4) made of a printed circuit board [0090] electrically connected to the battery (11), a MOFSET power device P, corresponding to the claimed “switch”, configured to control input and output of electric power to and from the battery (see Fig.3, Fig.6 and  [0056]), a heat radiator (22, 27; Fig.7 and [0120]) made of a material having thermal conductivity and being in contact directly or indirectly through a heat conductor (28; Fig.6-7) with the exterior part of the switch (P) so that heat of the switch transfers to the heat radiator ([0090] and [0124-0125]);
It would have been obvious to a person having ordinary skill in the art at the time of the invention to connect the heat radiator of Shiraishi to its switch through a heat conductor as taught by Adachi to minimize mutual adverse effects of heat on the assembled battery module (Adachi: [0121]) and because combining prior art elements according to known methods to yield predictable results, supports prima facie obviousness determination (See MPEP 2143, I, A). 
Regarding claim 2,  Shiraishi et al. teaches a battery device (RB, Fig.1-6) comprising:
A battery (3; Fig.2 and 5; [0025]);
A circuit board (25; Fig.4-5), corresponding to the claimed “circuit substrate”, electrically connected to the battery 3 [0038];
A switch (22; Fig.4-5, [0040]) configured to control input an output of electric power to and from the battery [0033-0037], the switch 22 being arranged in the battery device such that an empty space gap is present between the switch 22 and the circuit substrate 25 (see annotated drawing below);
A heat diffusing member (28; Fig.4), corresponding to the claimed “heat radiator”, made of a material having thermal conductivity and being in contact directly with an exterior part of the switch 22 so that heat of the switch transfers to the heat radiator 28 [0041];
Wherein the switch includes a signal line  transmitting an electric signal to the voltage detection circuit 20 [0034] and a power line transmitting electric power [0036], and the power line is connected to an input-output terminal of the battery 3 without the power line being connected to the circuit substrate, the power line is connected to the input-output terminals (4, 6) through a bus bar (NT, PT; see Fig.5 and 6, [0029]).
    PNG
    media_image1.png
    352
    735
    media_image1.png
    Greyscale

Shiraishi does not explicitly teach that the heat radiator 28 being in contact with an exterior part of the switch 22 through a heat conductor.
However, in the same field of endeavor, Adachi teaches a substantially similar battery device comprising a battery (11; Fig.6, [0047]), a control board (12; Fig.4) made of a printed circuit board [0090] electrically connected to the battery (11), a MOFSET power device P, corresponding to the claimed “switch”, configured to control input and output of electric power to and from the battery (see Fig.3, Fig.6 and  [0056]), a heat radiator (22, 27; Fig.7 and [0120]) made of a material having thermal conductivity and being in contact directly or indirectly through a heat conductor (28; Fig.6-7) with the exterior part of the switch (P) so that heat of the switch transfers to the heat radiator ([0090] and [0124-0125]);
It would have been obvious to a person having ordinary skill in the art at the time of the invention to connect the heat radiator of Shiraishi to its switch through a heat conductor as taught by Adachi to minimize mutual adverse effects of heat on the assembled battery module (Adachi: [0121]) and because combining prior art elements according to known methods to yield predictable results, supports prima facie obviousness determination (See MPEP 2143, I, A). 
Regarding claim 3, modified Shiraishi teaches all the claimed limitations as set forth above, but does not specifically teach that the heat radiator is connected to a vehicle member, which is part of a vehicle, through the base such that heat is allowed to be transferred from the heat radiator to the vehicle member. However, Adachi teaches that the heat radiator (22, 27) is connected to a vehicle member, which is a part of a vehicle, through the base such that heat is allowed to be transferred from the heat radiator to the vehicle member ([0094] and [0120]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the battery device of modified Shiraishi in a vehicle such that the heat radiator is connected to a vehicle member, which is part of the vehicle, through the base such that heat is allowed to be transferred from the heat radiator to the vehicle member, in the same manner as taught by Adachi, in order to utilize the generated power in a vehicle.
Regarding claim 4, modified Shiraishi does not explicitly teach that the heat radiator 28 is integrated with the base case 2. However, the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 5, modified Shiraishi teaches all the claimed limitations as set forth above, but does not specifically teach that the heat radiator is a standing wall which is part of the base case and erects from the base. 
However, Adachi teaches that the heat radiator is a standing wall (22) which is part of the base case (14) and erects from the base 21.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the shape of the heat radiator of Shiraishi to the shape of the heat radiator of Adachi, because shape of the heat radiator is considered to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed heat radiator was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In addition, the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 6, modified Shiraishi teaches that the exterior part of the switch 22 is in contact directly or indirectly through the heat conductor with an upper surface of the standing wall of the heat radiator 28 (See Fig.4 of Shiraishi).
Regarding claim 9, Shiraishi teaches that the switch 22 and the heat radiator 28 are positioned below and away (through that gap as indicated above) from the circuit substrate 25 (see Fig.4).
Regarding claim 14, Shiraishi et al. teaches a battery device (RB, Fig.1-6) comprising:
A battery (3; Fig.2 and 5; [0025]);
A circuit board (25; Fig.4-5), corresponding to the claimed “circuit substrate”, electrically connected to the battery 3 [0038];
A switch (22; Fig.4-5, [0040]) configured to control input an output of electric power to and from the battery [0033-0037], and having an exterior part forming an outer surface of the switch and being away from the circuit substrate 25;
A heat diffusing member (28; Fig.4), corresponding to the claimed “heat radiator”, made of a material having thermal conductivity and being in contact directly with an exterior part of the switch 22 so that heat of the switch transfers to the heat radiator 28 [0041];
The switch 22 and the heat radiator 28 are positioned below and away from the circuit substrate 25 (Fig.4). 
Shiraishi does not explicitly teach that the heat radiator 28 being in contact with an exterior part of the switch 22 through a heat conductor.
However, in the same field of endeavor, Adachi teaches a substantially similar battery device comprising a battery (11; Fig.6, [0047]), a control board (12; Fig.4) made of a printed circuit board [0090] electrically connected to the battery (11), a MOFSET power device P, corresponding to the claimed “switch”, configured to control input and output of electric power to and from the battery (see Fig.3, Fig.6 and  [0056]), a heat radiator (22, 27; Fig.7 and [0120]) made of a material having thermal conductivity and being in contact directly or indirectly through a heat conductor (28; Fig.6-7) with the exterior part of the switch (P) so that heat of the switch transfers to the heat radiator ([0090] and [0124-0125]);
It would have been obvious to a person having ordinary skill in the art at the time of the invention to connect the heat radiator of Shiraishi to its switch through a heat conductor as taught by Adachi to minimize mutual adverse effects of heat on the assembled battery module (Adachi: [0121]) and because combining prior art elements according to known methods to yield predictable results, supports prima facie obviousness determination (See MPEP 2143, I, A). 
Regarding claim 15, Shiraishi teaches that the battery 3 is arranged in such a manner than an electrode terminal (PT and NT; Fig.4-5) of the battery is exposed in lateral direction, and the switch 22 is disposed adjacent to the electrode terminal with respect to the battery [0028].
Regarding claim 16, Shiraishi teaches that the battery includes a plurality of battery units (3; Fig.6b, [0037]), but does not specifically teach that the battery units are a plurality of battery stacks in which a plurality of unit cells are stacked, and the switch is disposed adjacent to one battery stack having a smaller number of stacked unit cells among the plurality of battery stacks.
However, Adachi teaches that the battery includes a plurality of battery stacks (41; Fig.2) in which a plurality of unit cells 11 are stacked, and the switch (P) is disposed adjacent to one battery stack having a smaller number of stacked unit cells among the plurality of battery stacks. Note that there are 2 stacks (one shown with two unit cells and the other with three unit cells stacked). According to merriam-webster.com, “Adjacent” means “nearby”. The switch of Adachi is disposed nearby to all the unit cells.
It would have been obvious to a person having ordinary skill in the art to add a plurality of battery stacks to the battery device of Shiraishi in order to increase the generated power in the device. Moreover, it would have been obvious to arrange the switch of modified Shiraishi to e disposed adjacent to one battery stack having a smaller number of stacked unit cells, because the particular placement of a switch within a battery device is  an obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). MPEP 2144.04, VI, Part C.
Regarding claim 17, Shiraishi teaches that switch 22, corresponding to the claimed “second switch”, controls input and output of electric power to and from the battery 3 included in the battery device. Shiraishi does not specifically teach a first switch that controls input and output of electric power to and from an external battery provided outside the battery device.
However, Adachi teaches that the switch includes a first switch (157; Fig.21) that controls input and output of electric power to and from an external battery (161) and a second switch (158; Fig.21) that controls input and output of electric power to and from the battery (41) included in the battery device (11). Adachi teaches that when it is required to start the engine of the vehicle using the starter 163, and the state of charge in a lead-acid storage battery 161 is greater than or equal to a given value K2, the controller 152 turns off the switch 157 to supply the electric power from the lead-acid storage battery 161 to the starter 163. Alternatively, when the state of charge in the lead-acid storage battery 161 is less than the given value K2, the controller 152 turns on the switch 157 to supply the electric power from the assembled battery module 11 to the starter 163 (see [0130-0132]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the battery device of Shiraishi to incorporate another switch to control input and output of electric power to and from an external battery as taught by Adachi in order to supply power to the starter of a vehicle (see [0130-0132] of Adachi).
Regarding claim 18, Shiraishi teaches that the circuit substrate 25 is directly joined to the member (26, 27; Fig.4) which is separated from the heat radiator 28 and branches and extends from the base 2 [0039].
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, claim 11 requires the switch including an overlapping portion that overlaps the circuit substrate and a remaining portion that does not overlap the circuit substrate, in a top view of the switch and the circuit substrate. However, the switch device 22 of Shiraishi completely overlaps with the circuit substrate 25 (See Fig.1-5). Therefore, Shiraishi in view of Adachi fails to teach a portion of the switch not overlapping with the circuit substrate. Claim 12 would be allowable for being dependent from claim 11.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/14/2022, with respect to the rejection(s) of claim(s) under Adachi in view of Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shiraishi and Adachi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726